Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 6, 11, 12, 13, 14, 15, 16, 17, 18, 21, and 22 are presented for examination, whereas claims 3-5, 7-10, 19-20 and 23-27 are cancelled without prejudice.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The claims are directed to software and signal per se respectively, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.
Referring to Claim 21,  recite a limitation which is directed to computer program instructions which when executed on at least one processor, cause the processor to carry out the method according to claim 1, which direct the claim to Signal per se. 
Referring to Claim 22, recite a limitation which is directed to computer program instructions which when executed on at least one processor, cause the processor to carry out the method according to claim 21, which direct the claim to Signal per se. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine-readable medium and other such variations) typically covers 
Claim directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 2, 6, 11-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (US, pub 20080101584 A1) in view of Elliot (US pat, 6,614,781 B1)
Referring to claims 1, 21, and 22 Gray teaches a method for generating announcement information at a communication node, the method comprising:
generating a first announcement information associated with a first user (Fig. 2, telephonic systems 27, 26 generating announcements to both 1st user & 2nd user – [163]-[165]); 
generating a second announcement information associated with a second user (see paragraphs [178]-[181], & paragraphs [199]-[201], “multiple announcements entered in this window”, GUI interface is associated with transmitting second Announcement to User-2 of User-n as illustrated in Fig. 2), and
transmitting the first and second announcement information to a telephony application server, wherein the first announcement information and the second announcement information include at least one different element of data (see paragraphs [178]-[181], & paragraphs [199]-[201], “multiple announcements entered in this window”, GUI interface is associated with transmitting first announcement for User-1 and second Announcement to User-2 of User-n as illustrated in Fig. 2), 
further wherein both the first and second announcement information are used to generate or select announcements which are transmitted to the first and second users during a call between the first and second users (see paragraphs [178]-[181], & paragraphs [199]-[201], “multiple announcements entered in this window”, GUI interface is associated with transmitting first announcement for User-1 and second Announcement to User-2 of User-n as illustrated in Fig. 2).
Gray teaches providing context aware announcements using call simulations or the call monitor for handlings phone calls and testing the system by carrying out the action stated in selected rule but expressly lacks characterized in that the first and second announcement information include an announcement data attribute value pair (AVP) which includes the fields of announcement-information AVP, announcement-priority AVP, repeat-in-loop AVP.
However, Elliot teaches Announcement server (see Fig. 23 D). Furthermore, Elliot teaches announcement data attribute value pair (AVP) fields that includes announcement information, announcement priority and repeat-in-loop. (see Elliot, Pg. 159 Col 33: 1-5 & Col 142: 45-65 in Page 213)
It would have been obvious to a person having ordinary skills in the art (PHOSITA) at the time of the invention to modify the feature selection policies [057] [060] described in Gray to be modified to include Attribute value pairs fields in announcement information transmitted by announcement server as taught by Elliot in order to optimally make announcements to both the caller and the manager concerning the proposed disposition of calls based on priority.
Referring to claim 2, Gray in combination with Elliot teaches the method of claim 1, wherein generating the first announcement information is performed using at least business logic and account information associated with the first user and generating the second announcement information is performed using at least business logic and account information associated with the second user (Elliot see Col 93: 1-45, page 189). 
Referring to claim 6, Gray teaches a communication node for generating announcement information, the communication node comprising:
a processor configured to generate a first announcement information associated with a first user (Fig. 2, telephonic systems 27, 26 generating announcements to both 1st user & 2nd user – [163]-[165]): 
the processor configured to generate a second announcement information associated with a second user (Fig. 2, telephonic systems 27, 26 generating announcements to both 1st user & 2nd user – [163]-[165]): and 
a communication interface configured to transmit the first and second announcement information to a telephony application server (see paragraph [016], interface), 
wherein the first announcement information and the second announcement information include at least one different element of data, further wherein both the first and second announcement information are used to generate or select announcements which are transmitted to the first and second users during a call between the first and second users (see paragraphs [178]-[181], & paragraphs [199]-[201], “multiple announcements entered in this window”, GUI interface is associated with transmitting first announcement for User-1 and second Announcement to User-2 of User-n as illustrated in Fig. 2) 
However, Elliot teaches Announcement server (see Fig. 23 D). Furthermore, Elliot teaches characterized in that the first and second announcement information include an announcement data attribute value pair (AVP) which includes the fields of announcement-information AVP, announcement-priority AVP, repeat-in-loop AVP (see Elliot, Pg. 159 Col 33: 1-5 & Col 142: 45-65 in Page 213)
It would have been obvious to a person having ordinary skills in the art (PHOSITA) at the time of the invention to modify the feature selection policies [057] [060] described in Gray to be modified to include Attribute value pairs fields in announcement information transmitted by announcement server as taught by Elliot in order to optimally make announcements to both the caller and the manager concerning the proposed disposition of calls based on priority.
Referring to claim 11, Gray teaches a method for controlling announcements to both a first user and a second user during a call between the first user and the second user, wherein the controlling is performed by a communication node (Fig. 2, telephonic systems 27, 26 controls announcements to both 1st user & 2nd user during a call between User-1 and User-2 of User-n and controlling is performed by SIP server which is communication node – [163]-[165]), the method comprising:
receiving instructions associated with transmitting a first announcement to a first user and a second announcement to a second user during a call between the first user and the second user, wherein the first announcement and the second announcement are different (see paragraphs [178]-[181], & paragraphs [199]-[201], “multiple announcements entered in this window”, GUI interface is associated with transmitting first announcement for User-1 and second Announcement to User-2 of User-n as illustrated in Fig. 2);
instructing at least one node to transmit the first announcement to the first user and to transmit the second announcement to the second user, wherein the first announcement and the second announcement are played at a same time ([0196], announcements are played at the same time);
monitoring the transmission of the first announcement and the transmission of the second announcement, wherein one of the two announcements is a priority announcement [077] and the other of the two announcements is a non-priority announcement  (see paragraphs [088], [158], [196], priority and availability fields of announcement); and 
Gray teaches providing context aware announcements using call simulations or the call monitor for handlings phone calls and testing the system by carrying out the action stated in selected rule but expressly lacks the node to stop transmission of the non-priority announcement when the priority announcement in finished. 
Elliot teaches Stop generator parameter (see Elliot Page 132, item 6406 & table 151, page 219)
However, it would have been obvious to a person having ordinary skills in the art (PHOSITA) at the time of the invention to modify the feature selection policies [057] [060] described in Gray to be modified to include stopping transmission procedure call instructing the at least one node to stop transmission of the non-priority announcement when the priority announcement is finished in order to optimally make announcements to both the caller and the manager concerning the proposed disposition of calls based on priority.
Referring to claim 12, Elliot teaches the method of claim 11, wherein the non-priority announcement is a message which repeats in a loop when a repeat-in-loop attribute value pair (AVP) is set to true in the received instructions (Col 70: 7-19, Table 150b).
Referring to claim 13, Elliot teaches the method of claim 11, wherein the at least one node is a media resource function node configured to transmit video and audio announcements (Col 44: 7-22, audio and video announcements).
Referring to claim 14, Gray teaches the method of claim 11, wherein the communication node is a telephony application server (see paragraph [163], SIP Proxy is a telephonic application server).
Referring to claim 15, Gray teaches a communication node configured to control announcements to both a first user and a second user during a call between the first user and the second user, the communication node (Fig. 2, telephonic systems 27, 26 controls announcements to both 1st user & 2nd user during a call between User-1 and User-2 of User-n and controlling is performed by SIP server which is communication node – [163]-[165]) comprising:
a communication interface configured to receive instructions associated with transmitting a first announcement to a first user and a second announcement to a second user during a call between the first user and the second user, wherein the first announcement and the second announcement are different:
a processor configured to instruct at least one node to transmit the first announcement to the first user and to transmit the second announcement to the second user, wherein the first announcement and the second announcement are played at a same time;
the processor configured to monitor the transmission of the first announcement and the transmission of the second announcement, wherein one of the
announcements is a priority announcement and the other of the two announcements is a non-priority announcement; and the processor configured to instruct the at least one node to stop transmission of the non-priority announcement when the priority announcement is finished.
Referring to claim 16, Elliot teaches the communication node of claim 15, wherein the non-priority announcement is a message which repeats in a loop when a repeat-in-loop attribute value pair (AVP) is set to true in the received instructions (Col 70: 7-19, Table 150b).
Referring to claim 17, Elliot teaches the communication node of claim 15, wherein the at least one node is a media resource function node configured to transmit video and audio announcements (Col 44: 7-22, audio and video announcements).
Referring to claim 18, Gray teaches the communication node of claim 15, wherein the communication node is a telephony application server (see paragraph [163], SIP Proxy is a telephonic application server).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454